Title: From John Adams to the Marquis de Lafayette, 3 June 1785
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Dear Sir.
            Bath Hotel June 3. 1785. Westminster
          
          I took the Journey leisurely, and arrived here on Thursday and had the pleasure to learn that Colonel Smith had arrived the evening before, which relieved me from an anxiety, as I wished to have him with me at the Commencement of operations as well as to have all the Papers before me.
          I have found this Gentleman possessed of all the good Qualities which you and Colo. Humphrys, who knew him best ascribed to him. He seems to be much respected here by the British officers, who knew him in America, and by all others. Congress have made in him if one may Judge from a short acquaintance a wise Choice, and I am very happy to have such a Co-adjutor. The Missin is more respectable, for having an official secretary, and it takes a great Burthen off, from me.
          We shall not be ennuiees (I don’t know whether I spell the Word right. The English have not any to answer it) for want of Business. We shall have more than both of us can do, for there are continual applications for me to intermeddle with private affairs, and altho’ I must not compromise the public in such things, they must be all patiently attended to, and the people must be informed how far I can and how far I cannot consistantly assist them
          On the first of June I was introduced to the King all the previous Ceremonies having been adjusted With the secretary of state. all has been precisely upon the same footing with other foreign Powers, as I have learned not only from the Minister and Master of Ceremonies, but from comparing notes with some of the foreign Ministers— I dread the Birth-Day, because as I shall be the focus of so many Eye-Balls I am afraid of being Scorched.
          The infatuation of the Refugees is astonishing I have certain information, that they flattered themselves to the last moment, that I should not be received— they affirmed with the utmost Confidence, in private Conversation, and even at the Coffee Houses, that I should never be presented to the King, nor seen at Court, not even admitted to the Ministers of State.
          Heaven has been pleased to send along with me other Blessings, which were as Much, at least wanted in this Kingdom. The Day after my arrival the Rains began, which have continued every day since. I hope they have been equally abundant in France where the terrible Effects which I saw on my Journey of the Drouth affected me very much.
          Mrs: & Miss A. join with me in most respectfull and affectionate Compliments to Madame la Marquise and to our very good friends George and Anastasie— With great regard I have the / honour to be, Sir, / Your most Obedient and / most humble servant
          
            John Adams
          
        